Citation Nr: 1244134	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-28 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES
 
1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for prostate cancer, including as due to herbicide exposure.
 
2.  Entitlement to service connection for prostate cancer, including as due to exposure to herbicides.
 
 
REPRESENTATION
 
Veteran represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
Shana Z. Siesser, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1951 to August 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas. 

In May 2011, a hearing was held before the undersigned Veterans Law Judge sitting at the RO. A transcript of the hearing has been associated with the claims folder.
 
This case was previously before the Board in July 2011 and was remanded for additional development.  The RO has complied with the remand directives.  
 
A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

 

FINDINGS OF FACT
 
1.  The Veteran's original claim of service connection for prostate cancer was denied by an unappealed rating decision in January 2006.  
 
2.  The evidence received since the January 2006 rating decision relates to an unestablished fact necessary to substantiate the claim for prostate cancer and raises a reasonable possibility of substantiating the claim.
 
3.  The Veteran has been diagnosed with prostate cancer.
 
4.  The Veteran is presumed to have been exposed to herbicides due to service in Thailand.
 
 
CONCLUSIONS OF LAW
 
1.  The January 2006 rating decision which denied entitlement to service connection for prostate cancer is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2012).
 
2.  Evidence received since the January 2006 rating decision denying entitlement to service connection for prostate cancer is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  Prostate cancer is presumed to have been incurred inservice.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012); M21-MR IV ii2.C.10q.
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duty to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  The Board has considered this legislation, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.

New and Material Evidence
 
A January 2006 rating decision denied entitlement to service connection for prostate cancer.  The RO sent notice of the decision to the Veteran at his last address of record.  The Veteran did not appeal.  Therefore, the January 2006 rating decision is final.  38 U.S.C.A. § 7105(c).  
 
If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
 
Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  
 
For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
 
Regardless of the RO's actions, the Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 
 
The evidence of record at the time of the January 2006 rating decision consisted of service treatment records, post-service medical records, and a VA examination report.  
 
The Veteran's claim was denied on the basis of the RO's determination that the Veteran was not exposed to herbicides during service, prostate cancer did not manifest within a year of separation from active duty, and his cancer was not directly related to service or secondary to his service-connected prostatitis.  
 
The evidence submitted in support of reopening the claims includes records that the Veteran was exposed to herbicides while stationed in Thailand during service.  As this evidence of exposure to herbicides raises a reasonable possibility of substantiating the Veteran's claim, the evidence is new and material under the provisions of 38 C.F.R. § 3.156(a) and the claim is reopened.  
 
Merits of the Claim
 
The Veteran contends that service connection is warranted for prostate cancer as he was exposed to herbicides during service.  The evidence shows that the Veteran has a diagnosis of prostate cancer and was exposed to herbicides during his service in Thailand.  As service connection for prostate cancer is warranted on a presumptive basis pursuant to 38 C.F.R. § 3.309(e), the Veteran's claim is granted.  
 
Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
 
The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 
 
In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 
 
When a Veteran develops a disorder listed in 38 C.F.R. § 3.309(e), which has been shown to be caused by exposure to herbicides or Agent Orange, to a degree of 10 percent or more within the specified period, the disorder shall be presumed to have been incurred during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Diseases to which the presumption applies include prostate cancer.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). The above-listed disease shall have become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii). 

VA has determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of Thailand military bases.  VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q.  (M21-1MR).  Based on the manual, in an April 2012 memorandum it was determined that the Veteran's exposure to herbicides, to include Agent Orange, in Thailand was conceded.  The appellant has since been granted presumptive service connection for several other disorders based on this concession. 

The Veteran contends that his prostate cancer is due to exposure to herbicides during his service in Thailand.  During the course of the appeal, including during his May 2011 Board hearing, he described his service in Thailand.  
 
The Veteran is competent to testify as to his service in Thailand, as these incidents are factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board also finds that his statements credible as they have been relatively consistent throughout the course of the appeal, as well as pre-dating the filing of his initial claim for service connection for prostate cancer.  Gardin v. Shinseki, 613 F.3d 1374, 1379-1380 (Fed. Cir. 2010). 
 
VA treatment records demonstrate that the Veteran has was diagnosed with prostate cancer in January 2000.  He was treated with radiation seed implant and his cancer is currently in remission.    
 
As competent medical evidence of record shows that the Veteran has residuals of prostate cancer, and as VA has determined that the Veteran is presumed to have been exposed to herbicides as a result of service in Thailand, he is entitled to service connection for prostate cancer on a presumptive basis under 38 U.S.C.A. §§ 1116, 5107; 38 C.F.R. §§ 3.307, 3.309.
 
In granting service connection for prostate cancer, the Board expresses no opinion as to the severity of the disorder for the purpose of assigning a disability rating.  
 

ORDER
 
New and material evidence sufficient to reopen a claim of service connection for prostate cancer has been submitted.
 
Entitlement to service connection for prostate cancer, including as due to exposure to herbicides, is granted.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


